PER CURIAM.
On December 6,1979, we adopted in final form Rule 9.331, Florida Rules of Appellate Procedure, to provide for en banc proceedings in the district courts of appeal beginning on January 1, 1980. In the order of adoption, which appears at 377 So.2d 700 (Fla.1979), we retained jurisdiction of this proceeding to consider amendments to the Rule which might be submitted before February 2, 1980, in light of a then pending constitutional amendment affecting the jurisdiction of the Supreme Court. Only three proposals were submitted for our consideration.
*1236On March 11, the amendment to article V of the Constitution was adopted. We have considered what modifications of Rule 9.331, if any, might now be appropriate. We have been urged by the judges of the district courts of appeal to leave Rule 9.331 in its present form, and to defer any modifications for a period of time adequate to allow the present Rule to be tested in operation. After careful consideration, we are persuaded that this is the most prudent course to follow, and we now close this rule proceeding.
SUNDBERG, C. J., and ADKINS, OVER-TON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
BOYD, J., dissents with an opinion.